EXHIBIT 10.107

 

LOGO [g21386ex10107.jpg]   Roger G. Stoll, Ph.D.   Chairman, President, & Chief
Executive Officer   Cortex Pharmaceuticals, Inc.   15231 Barranca Parkway  
Irvine, CA 92618   Telephone: (949) 727-3157, ext. 101   Facsimile: (949)
727-3657   rstoll@cortexpharm.com

May 2, 2008

Steven A. Johnson, Ph.D.

c/o Cortex Pharmaceuticals, Inc.

15241 Barranca Parkway

Irvine, California 92618

Dear Steve:

The purpose of this letter is to document the terms and conditions of the
severance package to which you shall be entitled in certain circumstances should
your employment with Cortex Pharmaceuticals, Inc. (the “Company”) terminate and
also to provide for acceleration of vesting of your stock options upon a sale of
the Company. Please understand that the Company is an at-will employer, and your
employment is not for any specific term. You are free to resign, and the Company
is free to terminate your employment at any time, with or without cause.

In the event of termination of your employment by the Company without cause in
connection with, or within six (6) months following a “Change In Control” (as
defined in the 2006 Stock Incentive Plan) you shall be entitled to termination
pay equal to twelve months of your base salary. The payments shall be in lieu of
all damages and other compensation to which you may be entitled, under any
employment agreement or otherwise, by reason of termination of your employment
and shall also be in lieu of further salary payments to you for periods
subsequent to the termination of your employment. The payment shall not be
considered compensation for any benefit calculation or other benefit plan
maintained by the Company. The payments will be paid to you in a lump sum, net
of all applicable withholding taxes, within 30 days after your date of
termination. You will also receive payment for all unpaid, paid time off days
that you have accrued through the date of your termination. In the event you
receive payment, you shall also be entitled to continue to participate in the
Company’s employee benefit program, including medical, dental, and prescription
coverage for a period of twelve (12) months, to the extent permitted by the
Company’s insurance provider. The related premiums for such benefits will be
paid by the Company. Upon a Change of Control, all stock options then held by
you shall vest concurrently with such Change of Control.



--------------------------------------------------------------------------------

To confirm that you agree to the terms stated in this letter, please sign and
date the enclosed copy of this letter and return it to me no later than May 2,
2008.

 

Very truly yours,

/s/ Roger G. Stoll

Roger G. Stoll, Ph.D. Chairman, President, and Chief Executive Officer

I agree to the terms stated in this letter.

 

/s/ Steven A. Johnson

Steven A. Johnson, Ph.D. Dated: 02 May, 2008